DETAILED ACTION
	This office action is in response to applicant’s amendment filed on 9/27/2022.  Claims 1, 13, and 21-38 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13, and 21-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frish (US 2021/0311258 A1, hereinafter “Frish”).
Claim 1.  Frish discloses a device (Fig. 2), comprising:
a waveguide (107);
a cladding (103); and
a light coupling material (108, 113) disposed adjacent to the waveguide and having a first surface and a second surface (top of 113), wherein the second surface is disposed further away from the waveguide than the first surface (108, 113);
wherein the cladding (103) comprises a first tapered portion having a slope surface contacting the light coupling material (103, 118).
Claim 13.  Frish discloses a device, comprising: 
a waveguide (107); and 
a light coupling material (108, 113) disposed adjacent to the waveguide, wherein the light coupling material is so configured that light traveling through the light coupling material and toward the waveguide converges in a thickness-wise direction of the waveguide into the waveguide (Fig. 2, see A and B); wherein the light coupling material (108, 113) comprises a tapered portion having a lateral surface connected to the waveguide and a top surface substantially aligned with a top surface of the waveguide (Fig. 2: 108 align with 106).


    PNG
    media_image1.png
    255
    306
    media_image1.png
    Greyscale

	
Claim 21.  The device of claim 1, wherein the slope surface of the first tapered portion of the cladding tapers toward a direction, the direction being away from the waveguide (Fig. 2: 103).
Claim 22.  The device of claim 21, wherein a taper angle defined by the slope surface with respect to an imaginary extended line extending from a bottom surface of the waveguide is 5° to 15° (Para [00018]).  
23.  The device of claim 21, wherein the light coupling material has a tapered surface extending from the first surface to the second surface, and the tapered surface of the light coupling material is covered by the slope surface of the first tapered portion of the cladding (Fig. 2: 103, 108).  
24.  The device of claim 23, wherein the first surface contacts (top of 113) the waveguide, and the second surface (bottom of 108) is spaced apart from the waveguide.  
25.  The device of claim 1, wherein a thickness of the first tapered portion of the cladding decreases toward a direction, the direction being away from the waveguide (Fig. 2: 103).  
26.  The device of claim 25, wherein a projection of the first tapered portion of the cladding and a projection of the light coupling material overlap as viewed in a direction perpendicular to a bottom surface of the waveguide (Fig. 2: 103, 108).  
27.  The device of claim 26, wherein a sum of the thickness of the first tapered portion of the cladding and a thickness of the light coupling material is substantially constant along an extending direction of the waveguide (Fig. 2).  
28.  The device of claim 1, wherein the first tapered portion of the cladding comprises a surface facing away and separated from the waveguide (Fig. 2: 103).  
29.  The device of claim 28, wherein the surface of the first tapered portion of the cladding is in parallel with the waveguide (Fig. 2: 103).  
30.  The device of claim 29, wherein the surface of the first tapered portion of the cladding is in parallel with a top surface of the light coupling material (Fig. 2: 103, 108).  
31.  The device of claim 1, wherein the first tapered portion of the cladding is free from contacting the waveguide (Fig. 2: 106 doesn’t touch 103 under 105).  
32.  The device of claim 1, wherein the slope surface of the first tapered portion of the cladding tapers toward a direction away from the waveguide (Fig. 2: 103), a thickness of the first tapered portion of the cladding decreases toward a direction away from the waveguide (Fig. 2: 103), the first tapered portion of the cladding comprises a surface facing away and separated from the waveguide, and the first tapered portion of the cladding is free from contacting the waveguide (Fig. 2: 103, 108).  
33.  The device of claim 13, wherein the lateral surface of the tapered portion of the light coupling material directly contacts a lateral surface of the waveguide (106, 108).  
34.  The device of claim 33, further comprising a cladding (103) disposed under the waveguide (106), wherein the lateral surface of the tapered portion of the light coupling material is free from contacting the cladding (Fig. 2: top surface of 108 does not touch 103).  
35.  The device of claim 13, further comprising a cladding (103) disposed under the waveguide (106), wherein the waveguide further has a bottom surface directly contacting the cladding (Fig. 2).  
36.  The device of claim 35, wherein the cladding (103) has a top surface contacting the waveguide (106), a bottom surface opposite to the top surface (bottom of 103), and a slope surface extending from the top surface to the bottom surface, and the slope surface of the cladding is configured to support the light coupling material (Fig. 2: 103, 108).  
37.  The device of claim 13, further comprising a cladding (103) disposed under the waveguide (106), wherein the light coupling material has a refractive index that is smaller than that of the waveguide and greater than that of the cladding (Para [0029]).  
38.  The device of claim 13, further comprising a cladding disposed under the waveguide, wherein the lateral surface of the tapered portion of the light coupling material directly contacts a lateral surface of the waveguide, the waveguide further has a bottom surface directly contacting the cladding, and the light coupling material has a refractive index that is smaller than that of the waveguide and greater than that of the cladding (Fig. 2, Para [0029]).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102. The examiner can normally be reached 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        


/ERIN D CHIEM/Examiner, Art Unit 2874